Case 2:18-cv-00150-JRG-RSP Document 42 Filed 05/30/19 Page 1 of 6 PageID #: 933
                                                                                  1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                  FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   ULTRAVISION TECHNOLOGIES,          )(

      5   LLC,                               )(     CIVIL ACTION NO.

      6          PLAINTIFF,                  )(     2:18-CV-150-JRG-RSP

      7   VS.                                )(     TYLER, TEXAS

      8                                      )(

      9   NEC DISPLAY SOLUTIONS, LTD., )(

    10    ET AL.,                            )(     MAY 20, 2019

    11           DEFENDANTS.                 )(     9:20 A.M.

    12                            SCHEDULING CONFERENCE

    13            BEFORE THE HONORABLE CHIEF JUDGE RODNEY GILSTRAP

    14                         UNITED STATES DISTRICT JUDGE

    15    APPEARANCES:

    16    FOR THE PLAINTIFF: (See Attorney Attendance Sheet docketed
                             in minutes of this hearing.)
    17

    18    FOR THE DEFENDANTS:(See Attorney Attendance Sheet docketed
                             in minutes of this hearing.)
    19

    20    COURT REPORTER:        Shelly Holmes, CSR, TCRR
                                 Official Court Reporter
    21                           United States District Court
                                 Eastern District of Texas
    22                           Marshall Division
                                 100 E. Houston
    23                           Marshall, Texas 75670
                                 (903) 923-7464
    24

    25    (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:18-cv-00150-JRG-RSP Document 42 Filed 05/30/19 Page 2 of 6 PageID #: 934
                                                                                  2



      1                                 I N D E X

      2

      3   May 20, 2019

      4                                                          Page

      5        Appearances                                       1

      6        Hearing                                           3

      7        Court Reporter's Certificate                      6

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:18-cv-00150-JRG-RSP Document 42 Filed 05/30/19 Page 3 of 6 PageID #: 935
                                                                                  3



      1             THE COURT:     And the last case I have to call this

      2   morning may be somewhat of the same situation.             We'll soon

      3   see.

      4             This is 2:18-CV-0150, Ultravision Technologies

      5   versus NEC Display Solutions, Ltd; NEC Corporation, NEC

      6   Display Solutions Europe, and S[quadrat] GmbH.

      7             What says the Plaintiff?

      8             MR. BAXTER:     Sam Baxter for the Plaintiff, Your

      9   Honor.   We do not consent.

    10              THE COURT:     What says the Defendant?

    11              MR. JONES:     Your Honor, Mike Jones and John Bufe

    12    representing NEC Display Solutions Limited and that entity

    13    does not consent, Your Honor.

    14              With regard to NEC Display Solutions of America,

    15    Inc., it's my understanding they have been dropped by

    16    notice of dismissal.

    17              With regard to the other three Defendants, which I

    18    believe are foreign corporations, including NEC

    19    Corporation, et al., those parties have not been served,

    20    although from talking with co-counsel, I understand there

    21    may be some negotiations going on over service.             We have

    22    not been -- our firm has not been retained by them as yet,

    23    and they have no announcement, Your Honor.

    24              THE COURT:     All right.     Well, as with the

    25    Ultravision Technologies cases that were recently
Case 2:18-cv-00150-JRG-RSP Document 42 Filed 05/30/19 Page 4 of 6 PageID #: 936
                                                                                  4



      1   addressed, I'm going to proceed with scheduling in this

      2   case, again, being aware that there may need to be

      3   adjustments going forward to the scheduling deadlines as

      4   Defendants who are named but perhaps have not had service

      5   completely effected yet coming into case.

      6             But I'm not going to fail or refuse to schedule

      7   them at this point, especially when there's at least one

      8   Defendant that has appeared and announced ready in the

      9   case.

    10              (The following portion was held later in the

    11    scheduling conference.)

    12              THE COURT:     And in Ultravision Technologies versus

    13    NEC, et al., the 2:18-CV-150 case, claim construction is

    14    set on December the 2nd, 2019 at 1:30 p.m. before me.               Jury

    15    selection is set before me on June the 1st, 2020.

    16              (Hearing concluded.)

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:18-cv-00150-JRG-RSP Document 42 Filed 05/30/19 Page 5 of 6 PageID #: 937
                                                                                  5



      1                               CERTIFICATION

      2

      3              I HEREBY CERTIFY that the foregoing is a true and

      4   correct transcript from the stenographic notes of the

      5   proceedings in the above-entitled matter to the best of my

      6   ability.

      7

      8

      9    /S/ Shelly Holmes                              5/30/19
          SHELLY HOLMES, CSR, TCRR                        Date
    10    OFFICIAL REPORTER
          State of Texas No.: 7804
    11    Expiration Date: 12/31/20

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:18-cv-00150-JRG-RSP Document 42 Filed 05/30/19 Page 6 of 6 PageID #: 938
                                                                                  6



      1

      2

      3

      4

      5

      6

      7

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
